FILE COPY




SHARON KELLER                                                                                       ABEL ACOSTA
 PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                     (512) 463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                             AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
                                                                                                     (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                           Friday, March 06, 2015

  District Attorney Harris County                          Kelly Ann Smith
  Devon Anderson                                           P.O. Box 10751
  Appellate Section                                        Houston, TX 77206
  1201 Franklin St. Ste. 600                               * DELIVERED VIA E-MAIL *
  Houston, TX 77002-1901
  * DELIVERED VIA E-MAIL *

  Re: JOHNSON, JIMMIE
  CCA No. PD-1631-14                                                                 COA No. 01-13-01056-CR
  Trial Court Case No. 1346765


          This Court is in receipt of the Appellant's Petition for Discretionary Review in the above
  styled cause number. Records reflect an Opinion was issued by the 1st Court of Appeals on
  October 30, 2014, affirming the conviction; a motion for rehearing was not filed. The Appellant
  filed an extension of time to file Petition for Discretionary Review on December 16, 2014 and
  the motion was granted on this same date; Petition for Discretionary Review was due in the
  Court of Criminal Appeals on January 14, 2015. The 1st Court of Appeals issued mandate in the
  above styled cause on February 27, 2015.

          Appellant has filed a second motion to extend time to file Petition for Discretionary
  Review. Since the 1st Court of Appeals has issued mandate in this case, that motion has been
  denied. NO ACTION WILL BE TAKEN ON THIS PETITION. The petition is being scanned
  and made a permanent part of the record in this Court.

                                                                        Sincerely,



                                                                        _____________________________
                                                                        Abel Acosta, Clerk

  cc:     1st Court Of Appeals Clerk (DELIVERED VIA E-MAIL)


                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX